Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING Life Insurance and Annuity Company and its Variable Annuity Account C ING Map Plus NP SM Supplement dated February 15, 2008 to the Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information, each dated April 30, 2007, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus, Contract Prospectus Summary and Statement of Additional Information (SAI). Please read it carefully and keep it with your current variable annuity Contract Prospectus, Contract Prospectus Summary and SAI for future reference. 1. Effective January 31, 2008, ING FMR SM Large Cap Growth Portfolio changed its name to ING Van Kampen Large Cap Growth Portfolio. Accordingly, effective January 31, 2008, all references to ING FMR SM Large Cap Growth Portfolio in the Contract Prospectus, Contract Prospectus Summary and SAI are deleted and replaced with ING Van Kampen Large Cap Growth Portfolio. 2. The information for ING FMR SM Large Cap Growth Portfolio appearing in the Contract Prospectus under Appendix IV  Fund Descriptions is hereby deleted and replaced with the following: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING Van Kampen Large Cap Growth Portfolio (formerly ING FMR SM Large Cap Growth Portfolio) Directed Services LLC Subadviser: Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) Seeks growth of capital over the long term. The Portfolios investment objective is not fundamental and may be changed without a shareholder vote. 3. On December 5, 2007, the Boards of Directors of ING Partners, Inc. and ING Investors Trust approved a proposal to reorganize certain Portfolios into the following respective Surviving Portfolios. Subject to approval by each Portfolios shareholders, after the close of business on April 25, 2008, the following Disappearing Portfolios will reorganize into and become part of the following Surviving Portfolios: Disappearing Portfolio Surviving Portfolio ING JPMorgan International Portfolio ING Templeton Foreign Equity Portfolio ING Van Kampen Large Cap Growth Portfolio ING Van Kampen Capital Growth Portfolio Accordingly, effective after the close of business on April 25, 2008, investments in the Disappearing Portfolios will automatically become investments in the Surviving Portfolios, as follows: All existing account balances invested in the ING JPMorgan International Portfolio (S Class) will automatically become investments in the ING Templeton Foreign Equity Portfolio (S Class). Class S of the ING Van Kampen Capital Growth Portfolio will automatically be added to your contract, and all existing account balances invested in the ING Van Kampen Large Cap Growth Portfolio (Class S) will automatically become investments in the ING Van Kampen Capital Growth Portfolio (Class S). As a result of the reorganizations, effective April 28, 2008, all references to the Disappearing Portfolios in the Contract Prospectus, Contract Prospectus Summary and SAI are hereby deleted. X.109860-07D 1 of 2 February 2008 Unless you provide us with alternative allocation instructions, all future allocations directed to the Disappearing Portfolios after the date of the reorganizations will be automatically allocated to the Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Service Center through: ING USFS Customer Service Defined Contribution Administration P.O. Box 990063 Hartford, CT 06199-0063 1-800-262-3862 See also the Transfers section of your Contract Prospectus or the Investment Options section of your Contract Prospectus Summary for further information about making fund allocation changes. 4. The minimum and maximum Total Annual Fund Operating Expenses shown in the Contract Prospectus and Contract Prospectus Summary will not change as a result of the reorganizations. Therefore, there is no change to the hypothetical examples shown in the Contract Prospectus and Contract Prospectus Summary. 5. Effective January 1, 2008, the information for ING International SmallCap Multi-Manager Fund appearing in the Contract Prospectus under Appendix IV  Fund Descriptions is hereby deleted and replaced with the following to reflect a change in subadviser name: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Mutual Funds  ING International SmallCap Multi- Manager Fund ING Investments, LLC Subadviser: Acadian Asset Management LLC, Batterymarch Financial Management, Inc. and Schroder Investment Management North America Inc. Seeks maximum long-term capital appreciation. Insurance products issued by ING Life Insurance and Annuity Company. Securities offered through ING Financial Advisers, LLC (Member SIPC), One Orange Way, Windsor, CT 06095-4774, or through other Broker-Dealers with which it has a selling agreement. These companies are wholly owned, indirect subsidiaries of ING Groep N.V. Insurance obligations are the responsibility of each individual company. X.109860-07D 2 of 2 February 2008
